Exhibit 10.1

 

ADVENT SOFTWARE, INC.

 

2005 EMPLOYEE STOCK PURCHASE PLAN

 

1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify generally as an “Employee Stock Purchase Plan”
under Section 423 of the Internal Revenue Code of 1986, as amended; however, the
Plan also allows discretionary non-qualifying matching contributions in the form
of restricted stock or restricted stock units. The provisions of the Plan, shall
be construed so as to extend and limit participation in a manner consistent with
the requirements of Section 423 of the Code.

 

2. Definitions.

 

(a) “Administrator” shall mean the Board or any Committee designated by the
Board to administer the Plan pursuant to Section 16.

 

(b) “Board” shall mean the Board of Directors of the Company.

 

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(d) “Common Stock” shall mean the Common Stock of the Company.

 

(e) “Company” shall mean Advent Software, Inc., a Delaware corporation, and any
Designated Subsidiary of the Company.

 

(f) “Compensation” shall mean all base straight time gross earnings and
commissions, exclusive of payments for overtime, shift premium, incentive
compensation, incentive payments, bonuses and other compensation.

 

(g) “Designated Subsidiary” shall mean any Subsidiary that has been designated
by the Board from time to time in its sole discretion as eligible to participate
in the Plan.

 

(h) “Employee” shall mean any individual who is an Employee of the Company for
tax purposes whose customary employment with the Company is at least twenty (20)
hours per week and more than five (5) months in any calendar year. For purposes
of the Plan, the employment relationship shall be treated as continuing intact
while the individual is on sick leave or other leave of absence approved by the
Company. Where the period of leave exceeds ninety (90) days and the individual’s
right to reemployment is not guaranteed either by statute or by contract, the
employment relationship shall be deemed to have terminated on the 91st day of
such leave.

 

(i) “Enrollment Date” shall mean the first day of each Offering Period.

 

(j) “Exercise Date” shall mean the last day of each Offering Period.

 

(k) “Fair Market Value” shall mean, as of any date, the value of Common Stock
determined as follows:

 

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system for the last market trading
day on the date of such determination, as reported in The Wall Street Journal or
such other source as the Board deems reliable, or

 

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean of
the closing bid and asked prices for the Common Stock on the date of such
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable, or

 

1



--------------------------------------------------------------------------------

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.

 

(l) “Matching Contributions” shall mean awards of Restricted Stock pursuant to
Section 14 or awards of Restricted Stock Units pursuant to Section 15.

 

(m) “Offering Period” shall mean a period of approximately six (6) months
commencing on an Enrollment Date and terminating on an Exercise Date. Offering
Periods shall commence on the first Trading Day following termination of the
prior Offering Period and shall terminate on the last Trading Day of the sixth
month following commencement of such Offering Period. The duration of Offering
Periods may be changed pursuant to Section 4 of this Plan.

 

(n) “Period of Restriction” means the period during which shares of Restricted
Stock are subject to forfeiture and/or restrictions on transferability.

 

(o) “Plan” shall mean this Employee Stock Purchase Plan.

 

(p) “Purchase Price” shall mean an amount equal to 85% of the Fair Market Value
of a share of Common Stock on the Enrollment Date or on the Exercise Date,
whichever is lower; provided, however, that the Administrator on a uniform and
nondiscriminatory basis may establish a higher Purchase Price from time to time
with respect to options that have not been granted under the Plan.

 

(q) “Reserves” shall mean the number of shares of Common Stock covered by each
option under the Plan which have not yet been exercised and the number of shares
of Common Stock which have been authorized for issuance under the Plan but not
yet placed under option.

 

(r) “Restricted Stock” means shares of Common Stock granted pursuant to Section
14 of the Plan, as evidenced by Restricted Stock Agreement.

 

(s) “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one share of Common Stock, granted pursuant to
Section 15. Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.

 

(t) “Subsidiary” shall mean a corporation, domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.

 

(u) “Trading Day” shall mean a day on which national stock exchanges and the
Nasdaq System are open for trading.

 

3. Eligibility.

 

(a) Any Employee who shall be employed by the Company on a given Enrollment Date
shall be eligible to participate in the Plan.

 

(b) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) to the extent that, immediately
after the grant, such Employee (or any other person whose stock would be
attributed to such Employee pursuant to Section 424(d) of the Code) would own
capital stock of the Company and/or hold outstanding options to purchase such
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of the capital stock of the Company or of any Subsidiary,
or (ii) to the extent that his or her rights to purchase stock under all
employee stock purchase plans of the Company and its subsidiaries accrues at a
rate which exceeds twenty-five thousand dollars ($25,000) worth of stock
(determined at the Fair Market Value of the shares at the time such option is
granted) for each calendar year in which such option is outstanding at any time.

 

4. Offering Periods. The Plan shall be implemented by consecutive Offering
Periods with a new Offering Period commencing on June 1 and December 1 of each
year, or on such other date as the Administrator shall determine, and continuing
thereafter until terminated in accordance with Section 22 hereof. The Board
shall have

 

2



--------------------------------------------------------------------------------

the power to change the duration of Offering Periods (including the commencement
dates thereof) with respect to future offerings without stockholder approval if
such change is announced at least five (5) days prior to the scheduled beginning
of the first Offering Period to be affected thereafter.

 

5. Participation.

 

(a) An Employee may become a participant in the Plan by completing a
subscription agreement authorizing payroll deductions to this Plan and filing it
with the Company’s payroll office prior to the applicable Enrollment Date.

 

(b) Payroll deductions for a participant shall commence on the first payday
following the Enrollment Date and shall end on the last payday in the Offering
Period to which such authorization is applicable, unless sooner terminated by
the participant as provided in Section 10 hereof.

 

6. Payroll Deductions.

 

(a) At the time a participant files his or her subscription agreement, he or she
shall elect to have payroll deductions made on each pay day during the Offering
Period in an amount not exceeding ten percent (10%) of the Compensation which he
or she receives on each pay day during the Offering Period.

 

(b) All payroll deductions made for a participant shall be credited to his or
her account under the Plan and shall be withheld in whole percentages only. A
participant may not make any additional payments into such account.

 

(c) A participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof, or may increase or decrease the rate of his or
her payroll deductions during the Offering Period by completing or filing with
the Company a new subscription agreement authorizing a change in payroll
deduction rate. The Administrator may, in its discretion, limit the number of
participation rate changes during any Offering Period. The change in rate shall
be effective with the first full payroll period following five (5) business days
after the Company’s receipt of the new subscription agreement unless the Company
elects to process a given change in participation more quickly. A participant’s
subscription agreement shall remain in effect for successive Offering Periods
unless terminated as provided in Section 10 hereof.

 

(d) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) hereof, a participant’s payroll
deductions may be decreased to zero percent (0%) at any time during an Offering
Period. Payroll deductions shall recommence at the rate provided in such
participant’s subscription agreement at the beginning of the first Offering
Period which is scheduled to end in the following calendar year, unless
terminated by the participant as provided in Section 10 hereof.

 

7. Grant of Option. On the Enrollment Date of each Offering Period, each
eligible Employee participating in such Offering Period shall be granted an
option to purchase on the Exercise Date of such Offering Period (at the
applicable Purchase Price) up to a number of shares of the Company’s Common
Stock determined by dividing such Employee’s payroll deductions accumulated
prior to such Exercise Date and retained in the Participant’s account as of the
Exercise Date by the applicable Purchase Price. In no event shall an Employee be
permitted to purchase during each Offering Period more than 1,000 shares
(subject to any adjustment pursuant to Section 21). All such purchases shall
also be subject to the limitations set forth in Sections 3(b) and 13 hereof.
Exercise of the option shall occur as provided in Section 8 hereof, unless the
participant has withdrawn pursuant to Section 10 hereof. The Employee may accept
the grant of such option by turning in a completed and signed subscription
agreement to the Company prior to the first day of the Offering Period. The
administrator may, for future Offering Periods, increase or decrease, in its
absolute discretion, the maximum number of shares of the Company’s Common Stock
an Employee may purchase during an Offering Period. The option shall expire on
the last day of the Offering Period. Notwithstanding anything to the contrary
herein, the Administrator may establish different enrollment deadlines for
participation in an Offering Period and/or different methods for making
decisions.

 

3



--------------------------------------------------------------------------------

8. Exercise of Option. Unless a participant withdraws from the Plan as provided
in Section 10 hereof, his or her option for the purchase of shares shall be
exercised automatically on the Exercise Date, and the maximum number of full
shares subject to option shall be purchased for such participant at the
applicable Purchase Price with the accumulated payroll deductions in his or her
account. No fractional shares shall be purchased; any payroll deductions
accumulated in a participant’s account which are not sufficient to purchase a
full share shall be retained in the participant’s account for the subsequent
Offering Period, subject to earlier withdrawal by the participant as provided in
Section 10 hereof. Any other accumulated payroll deductions left over in a
participant’s account after the Exercise Date (e.g., because a participant has
reached one of the limits on share purchases under the Plan) shall be returned
to the participant. During a participant’s lifetime, a participant’s option to
purchase shares hereunder is exercisable only by him or her.

 

9. Delivery. As promptly as practicable after each Exercise Date on which a
purchase of shares occurs, the Company shall arrange the delivery to each
participant, as appropriate, of a certificate representing the shares purchased
upon exercise of his or her option.

 

10. Withdrawal.

 

(a) A participant may withdraw all but not less than all the payroll deductions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by giving written notice to the Company in the form
prescribed by the Administrator. All of the participant’s payroll deductions
credited to his or her account shall be paid to such participant promptly after
receipt of notice of withdrawal and such participant’s option for the Offering
Period shall be automatically terminated, and no further payroll deductions for
the purchase of shares shall be made for such Offering Period. If a participant
withdraws from an Offering Period, payroll deductions shall not resume at the
beginning of the succeeding Offering Period unless the participant delivers to
the Company a new subscription agreement.

 

(b) A participant’s withdrawal from an Offering Period shall not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.

 

11. Termination of Employment. Upon a participant’s ceasing to be an Employee
for any reason, he or she shall be deemed to have elected to withdraw from the
Plan and the payroll deductions credited to such participant’s account during
the Offering Period but not yet used to exercise the option shall be returned to
such participant or, in the case of his or her death, to the person or persons
entitled thereto under Section 17 hereof, and such participant’s option shall be
automatically terminated. The preceding sentence notwithstanding, a participant
who receives payment in lieu of notice of termination of employment shall be
treated as continuing to be an Employee for the participant’s customary number
of hours per week of employment during the period in which the participant is
subject to such payment in lieu of notice.

 

12. Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.

 

13. Stock.

 

(a) The maximum of 2,000,000 shares of Company Common Stock shall be available
for issuance pursuant to the Plan, subject to adjustment upon changes in the
capitalization of the Company as provided in Section 21 hereof. If, on a given
Exercise Date, the number of shares with respect to which options are to be
exercised exceeds the number of shares then available under the Plan, the
Company shall make a pro rata allocation of the shares remaining available for
purchase in as uniform a manner as shall be practicable and as it shall
determine to be equitable.

 

(b) The participant shall have no interest or voting right in shares covered by
his or her option until such option has been exercised.

 

(c) Shares to be delivered to a participant under the Plan shall be registered
in the name of the participant or in the name of the participant and his or her
spouse.

 

4



--------------------------------------------------------------------------------

14. Restricted Stock.

 

(a) Matching Grants. Subject to the terms and provisions of the Plan, the
Administrator, at any time and from time to time, may grant shares of Restricted
Stock to participants based on payroll deductions used to purchase shares
pursuant to the Plan. Such grants may be made for an Offering Period only if the
Purchase Price for options exercisable for the Offering period is at least 100%
of Fair Market Value of a share of Common Stock on the Exercise Date. Restricted
Stock grants may be made in such amounts as prescribed by the Administrator from
time to time, but the Fair Market Value (determined as of the Exercise Date) of
Restricted Stock granted to any participant for an Offering Period (combined
with any Restricted Stock Units granted pursuant to the Plan for the same
Offering Period) will not exceed 25% of such participant’s payroll deductions
used to purchase shares pursuant to the Plan. The Administrator shall have
discretion to establish uniform and nondiscriminatory procedures regarding
eligibility and other conditions for Restricted Stock Grants, subject to the
terms and provisions of the Plan.

 

(b) Restricted Stock Agreement. Each grant of Restricted Stock will be evidenced
by a Restricted Stock Agreement that will specify the Period of Restriction, if
any, the number of shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Unless the Administrator
determines otherwise, shares of Restricted Stock will be held by the Company as
escrow agent until the restrictions on such shares have lapsed.

 

(c) Transferability. Except as provided in this Section 14, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.

 

(d) Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on shares of Restricted Stock as it may deem advisable
or appropriate.

 

(e) Legend on Certificates. The Administrator, in its discretion, may legend the
certificates representing Restricted Stock to give appropriate notice of such
restrictions.

 

(f) Removal of Restrictions. Except as otherwise provided in this Section 14,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction.

 

(g) Voting Rights. During the Period of Restriction, participants holding shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares, unless the Administrator determines otherwise.

 

(h) Dividends and Other Distributions. During the Period of Restriction,
participants holding shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such shares unless
otherwise provided in the Restricted Stock Agreement. If any such dividends or
distributions are paid in shares, the shares will be subject to the same
restrictions on transferability and forfeitability as the shares of Restricted
Stock with respect to which they were paid.

 

(i) Return of Restricted Stock to Company. On the date set forth in the
Restricted Stock Agreement, the Restricted Stock for which restrictions have not
lapsed will revert to the Company and again will become available for grant
under the Plan.

 

15. Restricted Stock Units.

 

(a) Matching Grants. Subject to the terms and provisions of the Plan, the
Administrator, at any time and from time to time, may grant Restricted Stock
Units to participants based on payroll deductions used to purchase shares
pursuant to the Plan. Such grants may be made for an Offering Period only if the
Purchase Price for options exercisable for the Offering period is at least 100%
of Fair Market Value of a share of Common Stock on the Exercise Date. Restricted
Stock Units may be granted in such amounts as prescribed

by the Administrator from time to time, but the Fair Market Value (determined as
of the Exercise Date) of Restricted Stock Units granted to any participant for
any Offering Period (combined with any Restricted

 

5



--------------------------------------------------------------------------------

Stock granted pursuant to the Plan for the same Offering Period) will not exceed
25% of such participant’s payroll deductions used to purchase shares pursuant to
the Plan. The Administrator shall have discretion to establish uniform and
nondiscriminatory procedures regarding eligibility and other conditions for
Restricted Stock Units, subject to the terms and provisions of the Plan.

 

(b) Grant Agreement. Each Restricted Stock Unit grant shall be evidenced by a
Restricted Stock Unit Award Agreement that shall specify such other terms and
conditions as the Administrator, in its sole discretion, shall determine,
including all terms, conditions, and restrictions related to the grant, the
number of Restricted Stock Units and the form of payout.

 

(c) Vesting Criteria. The Administrator shall set vesting criteria in its
discretion, which, depending on the extent to which the criteria are met, will
determine the number of Restricted Stock Units that will be paid out to a
participant.

 

(d) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant shall be entitled to receive a payout as specified in
the Restricted Stock Unit Award Agreement.

 

(e) Form and Timing of Payment. Payment of earned Restricted Stock Units shall
be made as soon as practicable after the date(s) set forth in the Restricted
Stock Unit Award Agreement. The Administrator, in its sole discretion, may pay
earned Restricted Stock Units in cash, shares of Company Common Stock, or a
combination thereof. Shares of Company Common Stock represented by Restricted
Stock Units that are fully paid in cash again shall be available for grant under
the Plan.

 

(f) Cancellation. On the date set forth in the Restricted Stock Unit Award
Agreement, all unearned Restricted Stock Units shall be forfeited to the
Company.

 

16. Administration.

 

(a) The Plan shall be administered by the Board or a committee of members of the
Board appointed by the Board.

 

(b) The Administrator shall have full and exclusive discretionary authority to
supervise the administration and control its operation in accordance with its
terms, including, but not by way of limitation, the following discretionary
powers:

 

(i) To construe, interpret and apply the terms of the Plan, to determine
eligibility and to adjudicate all disputed claims filed under the Plan;

 

(ii) To determine the time or times when, and the number of shares for which,
options shall be granted;

 

(iii) To determine the status and rights of participants and their beneficiaries
or estates;

 

(iv) To establish different deadlines for enrollment and other actions under the
Plan and different methods for making elections and providing notice under the
Plan;

 

(v) To establish, from time to time, rules for performance of its powers and
duties for the administration of the Plan; and

 

(vi) To determine the frequency and amounts of any Matching Contributions, which
shall be granted for an Offering Period only if the Purchase Price for options
exercisable for the Offering period is at least 100% of Fair Market Value of a
share of Common Stock on the Exercise Date.

 

(c) Every finding, decision and determination made by the Administrator shall,
to the full extent permitted by law, be final and binding upon all parties.

 

(d) Rule 16b-3 Limitations. Notwithstanding the provisions of this Section 16,
in the event that Rule 16b-3 promulgated under the Securities Exchange Act of
1934 as amended (the “Exchange Act”), or any successor provision (“Rule 16b-3”)
provides specific requirements for the administration of plans of this type, the
Plan shall be administered only by such a body and in such a manner as shall
comply with the

 

6



--------------------------------------------------------------------------------

applicable requirements of Rule 16b-3. Unless permitted by Rule 16b-3, no
discretion concerning decisions regarding the Plan shall be afforded to any
committee or person that is not “disinterested” as that term is used in Rule
16b-3.

 

17. Designation of Beneficiary.

 

(a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to an Exercise Date on
which the option is exercised but prior to delivery to such participant of such
shares and cash. In addition, a participant may file a written designation of a
beneficiary who is to receive any cash from the participant’s account under the
Plan in the event of such participant’s death prior to exercise of the option.
If a participant is married and the designated beneficiary is not the spouse,
spousal consent shall be required for such designation to be effective.

 

(b) Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, the Company shall deliver such shares and/or
cash to the executor or administrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such shares and/or cash to
the spouse or to any one or more dependents or relatives of the participant, or
if no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.

 

18. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares or Matching Contributions under the Plan may be assigned, transferred,
pledged or otherwise disposed of in any way (other than by will, the laws of
descent and distribution or as provided in Section 17 hereof) by the
participant. Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw funds from an Offering Period in accordance with
Section 10 hereof.

 

19. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.

 

20. Reports. Individual accounts shall be maintained for each participant in the
Plan. Statements of account shall be given to participating Employees at least
annually, which statements shall set forth the amounts of payroll deductions,
the Purchase Price, the number of shares purchased and the remaining cash
balance, if any.

 

21. Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger
or Asset Sale.

 

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the Reserves, the maximum number of shares each
participant may purchase per Offering Period (pursuant to Section 7), the price
per share and the number of shares of Common Stock covered by each option under
the Plan which has not yet been exercised as well as the number of shares of
Common Stock subject to Matching Contribution awards shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an option.

 

7



--------------------------------------------------------------------------------

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Board. The New Exercise Date shall
be before the date of the Company’s proposed dissolution or liquidation. The
Board shall notify each participant in writing, at least ten (10) business days
prior to the New Exercise Date, that the Exercise Date for the participant’s
option has been changed to the New Exercise Date and that the participant’s
option shall be exercised automatically on the New Exercise Date, unless prior
to such date the participant has withdrawn from the Offering Period as provided
in Section 10 hereof.

 

(c) Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding option shall be assumed or an
equivalent option substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the option, the Offering Period
then in progress shall be shortened by setting a new Exercise Date (the “New
Exercise Date”). The New Exercise Date shall be before the date of the Company’s
proposed sale or merger. The Board shall notify each participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the participant’s option has been changed to the New Exercise Date and
that the participant’s option shall be exercised automatically on the New
Exercise Date, unless prior to such date the participant has withdrawn from the
Offering Period as provided in Section 10 hereof.

 

22. Amendment or Termination.

 

(a) The Board of Directors of the Company may at any time and for any reason
terminate or amend the Plan. Except as provided in Section 21 hereof, no such
termination can affect options previously granted, provided that an Offering
Period may be terminated by the Board of Directors on any Exercise Date if the
Board determines that the termination of the Offering Period or the Plan is in
the best interests of the Company and its stockholders. Except as provided in
Section 21 hereof, no amendment may make any change in any option theretofore
granted which adversely affects the rights of any participant. To the extent
necessary to comply with Section 423 of the Code (or any other applicable law,
regulation or stock exchange rule), the Company shall obtain shareholder
approval in such a manner and to such a degree as required.

 

(b) Without stockholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Board (or its
committee) shall be entitled to change the Offering Periods, limit the frequency
and/or number of changes in the amount withheld during an Offering Period,
establish the exchange ratio applicable to amounts withheld in a currency other
than U.S. dollars, permit payroll withholding in excess of the amount designated
by a participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
participant properly correspond with amounts withheld from the participant’s
Compensation, and establish such other limitations or procedures as the Board
(or its committee) determines in its sole discretion advisable which are
consistent with the Plan.

 

(c) In the event the Board determines that the ongoing operation of the Plan may
result in unfavorable financial accounting consequences, the Board may, in its
discretion and, to the extent necessary or desirable, modify or amend the Plan
to reduce or eliminate such accounting consequence including, but not limited
to:

 

(i) altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;

 

(ii) shortening any Offering Period so that Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the Board
action; and

 

(iii) allocating shares.

 

8



--------------------------------------------------------------------------------

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.

 

23. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

 

24. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Exchange Act, the rules
and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the shares may then be listed, and shall be further subject
to the approval of counsel for the Company with respect to such compliance.

 

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

25. Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board of Directors or its approval by the stockholders of
the Company. It shall continue in effect for a term of ten (10) years unless
sooner terminated under Section 22 hereof.

 

9